Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 1 of 9

 

 

 

 

 

Wirteos ¢ ; Plante Cre Se) De lenrck aps
Tab, Abdllan Bey | Atte ol CL LEAKS OFFICE ls
Kal ana Lammer Fe ceatle oa AB,

 

Address? ate DEI Trohle Car te/ [Lesslates a 1h Fa f

Noah Prilleia MA. Pilea lee CNV relsi OU ‘ pave ci

ere as mess
— Nedore (ME Se ° Federal _Qvestan _

art ther persens (a, duty.
chiviaclepinn. ° Orie ina (

Pete na esccaeyaeee CC oa £ Massachuss+ts StatuikS) 269 86a)
64 § (my) 224 ST) 27 8 OO) & ale are (>
liaise ed OS the <tee at dy Core of Ax

= Second Amadmenr [ihe athe, Sfetutes cf Ghee Shark
Olreedy dacloved’ Un cons fiona (in Loclent Canfen Sew
Miller Vv: ‘Bonta / * Piven 2 eee Coenen d re
hnassachuserts McDanens a City af Cia (pee.
V - Cy of Sunnyvale f Tex eve. vs, Cif ot. “Aiba

; Asin ot WO rile. ore ister Clu, vi AG NI Bhid PF

et Pitter Serany Chesnay v Ve #2 OF | fered Warel

aie Nowity feevts 1 624 Fad at 189 fof

Prebet Say ght! ederat COVAS Mat declan the Sat Sto

Wee tain OW'd CodmMmans thy [over Caney ang Commevestee te

 

 

 

 

 

 

 

 

——_

 

 

 

—

GCwardt MrA__and other. ele lew GAd oy Cdpweter Onde — Sart
_StethRes , Since 1k Qin ome nt Ht (Gze. ao ( Ae Phesss ila)
Per = C.- eet Ci eran | conv! Ke ioe pes dd £oNnal See

dap, dsiss, ful, 2g gon Ac ( (2 Prosagur” att _ preestiag LR
Open Cases Do them 5 ee ee

(02/2

oo rages,

 

 

  
 

 

 
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 2 of 9

 

The Of svrenntanod Coon: Coun G2 dhe \Com=
monvestth af Massechicodts Ort UnconsA% Lane ce Le
fle Ds | facu tne, [CACONS «

T. The SB oauies Stie or dh Core af Fh. Seane
Amgadimans by Making tt A Crim, +5 possess V Lar e Cop ec#7
Ciearnkey An igsve Otlree 4 Woolard Cncansetinnae ( Dyacon
Ve Poecera 970 F 2d 133A lee fae Sane possesc ran
OF A (dirment, Used Arm bor Sel dhe =A 3 Meonreht
Ckcoptian for lax. -Obesing CoA ZENS - like impeses A Xibk rare
burden OW Hy ae AmerdSMeartk- Ut if es £- Pech. 1S (ax
Pesfricang Qring Confarcns No (rean.ne RA EXCL PAG 5 Ae Ga
Wedeng ae Cvho YVr~e then De, Self ~& Len Sa [eH _ (Mikes
Teer Sc@uTINy Massachesstts Stee 267 $a hie
dhe CAL Pens¢ 05 dic Seton GI310 Sub stank ally 4 A sits
Core Secon’ Amoacronrr Cog hes « [tk ban ¢ large. Cypaccle Magazcnes
Hat Coma Stan cre! (A SUAS Cobymgniz CAs. f ei Sr Aire.
in the home. Se. ee (aga2cnes Gre Moke fw UN
Lhe Second Ain vinne Docaret , phe Pane - Fb: LCs
Chr Commant7 — OWRY ard peat hea fur (POOH fEPSa3
Qnd gre not ‘Unvsuay Arms!’ ples  Cuauty Lan GLAS
Lhe Stowe oF Hh. Secanv Amey mont a I Vyrd, Zhe faves
hud Bis. Lom Dohib. hens Are Met Leng Stavcts Pecetanryts
anc hate ery a PreSumppian of é Tec, i TR Ore
of fhe SeCead Gia: Cg phan coghe di Se l-tRus ea,
bed Cven More SQ ¢% dhe (Peeps rege ta 5 CU
Te qulatked MEUHas Po eal difense Ke Fe SRA Se
NeRe Sars fie the Sa Conity gf a Cs Peepir oN Sect oe
WS a Slate (§ @ Gene of ee toca eg adhe
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 3 of 9

 

UE eonciiles law, Occ PRs CO [ites ter (tors «| A Ms Wer Vi.
Bonta 19-Cy—-1S 22, COhich rfcnces _ Qn Cr'kesg
Heller, Cacteme, Duncan y Becene _ ots fe: [ton By =
Visine V- Heisei fia Ciplgn ofhie Casccg eller _¢ Malet
Ae =X Weapon hee ait Sn, Carmonerig CGWinge ane _phee = - tees
16 Osetra fhe the Commer ditence fee a MHRA Mendon 2S
Ofs2_ Pieteeted. by dhe Sees no Airwar trent « Sa alin Wo ae =
PH teen tneld dec Beth WRmen qrmme ane Werrerts - haan

Mey he BeQn (nr Carre.” Cagetona. 22? ws ee red

2 OU Hace, Her & SA braliy Sig nf, az Numix~ Se _ Alirenenr i
Ache. Ae ic type MFRS one fa Se -—GSren MES apirte s! non
_Stetes |PSea. Ede phen brs Ore Uy bat To AaB ee
z Pupses -.- This a ee hes Alera Sj. od esCrr hos A, . Kit -_
ol farce —- Standaw Secon Ce pacity i. Mag et eee S2 cl Lease
Seductieuns — ox |. Phe ae fet _LJiAcansrA tu Zed Reson iG Peyres

 

; Ort agnd Of) of SE. 46 fe te ee Lie 1 “(eer 7

Prdhbrtng QALGUIS RON Ane Pdlcess@a. Of Maga2.nes 2$Q@
bo held Qaz Mere _ ee [O— Fenny oes 18 VACanspA yemotny
Unde any (evel gt Senany Que “Qu Aes VU Gece

“36 © Supp Bt 72 Dactes Ps he tae NRE ppt
_t@ Possess fhrormse .. eG Se tea Ax. Gh FosA
fe biusrs NMaessan, Td. it, thom. “ Bee Assin oA MJ
THR gad Pika Cub vi AQ NT Uo fad lb6) We
_Sfetne thet ts WE nar 1 on eer [12 2e fe I cha
PS Sine deniers, “Gee Cin /eTH ene, City of i

A larder ie R6— 676 697. Doe Q [Sa Pye Cie 17, PCT

“SC Snpwenis 279 fad Pq) FEE Sly, RP
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 4 of 9

 

Qocone Arnnd mond Cull Le Meaning (255
te, Wiep one berre a Neen $4 Des boavrels an?
TH $6 erbe (WAdeZe Ae thee Olander ave (NAG 6 2) Nee 9
ie be ctee! (Madu, ahs Le Armen thins Fertivg
U. = Acre Mejor (renea Allon poe Young maa,

hig a ie aa Mrlle- U- Conte, thy ae
Hae his teskimen, us

Citta. th Tip

xe thre
LH. Muah:

oe 6
& mghas ee
Cred; le, er C70" Gusle fee, On
EG twice’ Arad UrCeontesks, Mai exe Gene

Vung mien he fLes/
te the impo rte cx

aad VWeevmead le ge As ere4 hb
gac @fkecerveness de =

Meo den Celi GU) Ae! a re gacd ns (ares. Ceipec (hp —__
Mie gananes Giz Afierunetron eo The aa en. |! Sr.

OL the Cre aqne Ver eat dt dh. Gia any Atpic nbne eee

heavaty birchas the. (Presecve ter y CLA racy Galt COL Jlenesy
OL oO Consrtuhone: ee be Mekihe (A < Crrnn oH me
MNifha +2 Tren, Brace through Cad CV ise Qe OC fatty
A Coardonc td te (ane, Cus
a.

Ose Folness
R dhe Sa C€fhx Crcy

reguhhons oh Care ffs
VIM Macans, tree @Qre oe. \ frecten bal for
Agha” thy 16 & ate of Wan, 46 ensere thax Whe
in, Yeov _@re Prac: png #0 oe Chhoti Gut CDarcr
(rn al ee Sar ee This. (NEfucks Me CLL He
reat thresh phe So vers Sfote S Unbrulesse ¥_ Le
Tan, Or otherpurpres Meaning y I He Cvyena a iP “teveite
en teks nu Nhordlhocn Shades, Or Gn tile MG Cle) me she
fever “1 Hu nowhwan Stato” y Suck as Manne. 4

Comuld and Cleerty (— have A ce A GA fe efhbhe ch ome

\mpece OM dha espenta Mina, ability  <Heckueness ane

CMMrcetace GE a Mile tery ta! bi, te Staton tb

 
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 5 of9

 

 

Sud nailrtas had +d Cipher Travel _Owawmne _ [Nlassechoserds
brdding At lease an Adhena, DQ hevg ct Hraret (WS G25)
ye _Somehon_, driag ferenge VWs 205 Ue Fi Cire yasen 3 4A (ga
_ thee Prreowms, cpp, fem on FID Care eo) for afprene 15
Grd _ dese Om Frade Ir _ Hue Sharlacd Gao _ Lec A Cafaci2®y
magazines beter dhe Mi Vhanen Can ever % Ahr cha
UN_prpecing the Conghdpenet Unson « Me teviitary BOG Be here
Cul ever bur ha [reel (a thsz~ manne AA Forno leg
the eatera Evey Slate tn th Union Peeagnizes the
Peeples Milde nek Une Imnekaer Contet pe A
=D tote Govemmnane Per Sugnn Ax fe Be AUC _, G ca Khon
theognited Grd Carsahrgured Miles ~ Chen Cre Grew
[a United Slates Ui Yunis thane Qre Poe IS pe.cr0—
ments, te fe _ Meognee% AQ a Nelfers- OVGanr-Se pes

Conn. nook StreCdrre XO cin'bwes “SO Cpr - Cavs O ice ae
Qed Qad (CO Conduce Opeccikoas Gad preinng (9 4¢centooa

We) eo the fac S gad CeAprems 2 CSGre | byeth ay Aan Rerag
Sa fi Mass StorrAcs — Cleacty Shite, ¢= 2h, asta 1 tf

een ee ane eke feopes ney. WO Bree _
Militia, 25, 23 4 result of Said St@nsen ~ Qa £14rr<

Me lite eras AW espe € ane Charsed _ fPursugne Fe Ser

Steties — th dey behre (And pendinee dos TF Mey

tbe Crt’ Ned 0 1 P “Hoe fe Grice mipjidn se
dhe eopies Mpjiie , An2 or" MU GRovgenize d 4 WIL Aes eis
_ Neanme er Unde os FakR— Qovenmnrene_ Soe Ae

as ore i “The theorni a Sh Aes, 0 Jefe HOR SG pS
da Ar- 15 tye crf in Mee Gant. Aree
Sand aes yp Mex fhor [S-rany Magaznes Nek nenme

 

 

 

 

 

 

 
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 6 of 9

 

‘ (oes Ca paeite ! gr “ ach “Capacity ') [NF faz-nec 5
Viewed phe 1: Lawhiness be [kine ae the Geert
fx adricng Qublec Cyne. q_ 26 A ier. CMamMmA fC
Lon al. ek Possess Ag-1 re Nes, Gare lave,

36 plus aoe Maga tnes aft eit CornvFs rg
Que diclored a i “Arms Pic2ect20 45 the
Decay Aired inert? One Nek Uhigers a4 Ag Cae
OA GE dh. Peop, aC Lh 2nd Amenrnene
(warn Can (Me Ge hte he phe i Se Qre Sees
Sfhate < Gnd Cor nates A CC ewes obs UNe en Abce! CGkx
Cdnsidens ‘ Congoataunree Cary’ Shateg me Conn
Mecning Armenrtans Can ane O, 220A ANd pub lea us
Reine load # Grins tithes /itences ~~ Aimits-
rrecauss d2 Consktpdbun dec lope Keeping Chevieg ) Que
bawing Cheiding ) AV bn<¢ A LEG br One Conk, Dich
Alreack, Shorey Albe«< yg lars Canner nD 4 azt\ ireiae
Paibr ted >» Conerded inte 2  Prinhse, are fe! | 12.
i ae | ee eee Hons 2Q<~
iia i aint lS Gina pla Carrving GF  axger
por Se Constehfe. Neo iL cre. oh Qu, fad
Purpeces— 2h of Avzinesss Cy Ores n,n Ore Ah,

 

 

Chez a = Ooze (2a Peep Whey ox) Carry Aine AL
Ola Sor Masgrvachs t+ CONS ARAN df l7¥e

(ark Meee. FIG st Weller One pre donard | depen.
dhe Conre Puvy oa gl dh Secany Frew tb &59 Seif
diflence , Sex Hellen SY US. av S977 tena d

Gen ath sg. “ai VT eae bee Bein pee Seas
Car Puvpres al at d. fense in public, We arn
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 7 of 9

 

 

PATS acted 5 » Phen fore, thes Lhe rg he Fe a
CLO Sp, ee 39 12 eee _ felis £ sl rA 1 eeu
Vi Gee: of Ca “Seeing hrgang Aas aa Vestas TT
awiv %96 Fad YY Yh Creuse Cove cf

 

 

 

 

Apps Bes ee a ee ee eee
= Pores eheta de eine ee wi aks!
(em 7 PSS ess ins — and _ hen, — i a, cc
whois tne Saat Bewi tg ES es Sees tee, as a Sree
Na bes Possetsean 4 ter Alreeet, helerece pb 4 feo ____
eM rr - Cecvig “aes Cantey and Sfexres CPE rn Fe

dle Gerni Cfetes a ho have Ma CyuhStAGorlict
On svn = (Wace + / a — fe roe. hes th _Meée ix _~PSE ESS.

bined “aig Wn Chav ie Oe hit Gene re Cees ee

_(% Wer a Crive, Wak tm 2 Coins fo lense
i the hs 2 gn Wyre —fPaty. yp eps. Lalecsc, 2s = gle peel
O06 gad 4 Crrmihe Qgency c- Get Carry Sqr%
fesse Se Une ‘ted States Vv nr Calhaun _ GR | =. Ve
a Os free Slates _ \e- Cu: fees JZ Mackey OF he
power Vi New Vor YRZQ eS ae ee re
Se S67 = —— Mage Unive tees Yes Ve

: a oe OMe chuck yy. Abe seo Ay |
Plasencra—Aye le WAS ANSI ASR al eee

a Ch Apprendi. ye Meu Jeno, Bra us YEE) ce
Cae ere Hecrere_ WoC eso. eae = = ae

Ve oe pe Se tt. Cite, Stefes Ue Analy —
Bey 2. Poe i oi ee ee

pe TO ic piace es haere chute Se toh Oe) Proce =o ee z
Os Bt" Ve. na oe Ge, WS ae
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 8 of 9

ritenee ise Com S il ae ee
Fan’ «= The F 4 Sderns gc AK,

reve hy ee ne

 

Sladad as
os Metle- Canna
Wnassacherw try Conve; pozes Q

 

 

 

 

 

 

 

dh. a ee OF hi A anes.
The Fallecaiag a ol COSA Pek wud Cas
Sféter Qn¢ or _, Ot hens Nene - eS:
jen Cavicy tae Preedlest Qreevms es p73 14 fers
N7t 4 Cite fe f21S8 £35 i DeQrnn thsi =
Cfeewts Fem

begat en er ord pubie CAI Ger 2
Ee Quy ses are tuo OK Omussafrent -
F ce :
AS st June (646 2&1 ? A (aster, Lie 2A Ke
. dk he ( Ow~ i oO < Ke Muto, Noth Nise £5. AA

 

 

 

 

 

i
Ss
{yn jiagier Mon kane, fees ta mpalyrs. AU wat Decker,
ir 7
TF tAn¢dsse+r Ga Has ze ow

 

Oklahoms, tee Delo,
(Vs dt  Sépremper CBF Gargt = 7g [22/0UP +e

i tia Ufa k LE / At AX

 

 

 

Lapeent Corry a
le SA Virginie) Comins ‘ Reem, VY /O2xs aces Coryrg Pib hea a
OF rrées : Rod IS lan, Meira, Ve-mona_ Mem pohajosie.

Tekas, Ara? ona, Nitioeatem pabethc | J&P bs Poa SAa ze,
ManFane = Virgun'< Wes. Virgin e® faves Caryine ,
a) BL TS = DL GWE and Othas Liz a fdtay JX
BY SPa free « “Vhe Ghave  Statdes Are Uncens Khsenss

{eg ng. Ytasgern Sheke yr Ghove Qad Othe< pp Cth SY reve e
ts ee /res Ul eet JL robe x he HipeL Soe hs

fe de oe (wh oe "eis Sadél/ Sfekitec Uheanstrrerens ¢
an? afl Srhevs Je ee

Colmnma ad ha lower Cowes 40 CUmpen Sade pow
gi Laue Eel ee ee

aie GOnincted Unk  Sedd Chearge ¢ ioe
Gellar a Cag Plus QA AT OH aA ore desma s Alt Cheese
Case 1:21-cv-11508-ADB Document1 Filed 09/13/21 Page 9 of 9

 

Opon Or f22acins Ynde -  Seacc! Sk Ae te On ze)

ol purse Gill Charcot gus Conprenens nwo Bee [see
at ter Emty Mecacd Ah Kesette, Trappe Caser_, Hk
Girne, Otte Goi CP ater a = t= fre F CM PLE~
ond fhe fpirgansl appeegg AA fhe -

 

   
 
 

   

ae:

(sith (Md- fhe Y wee wee ee . A Te
Lom. Wtor.fyrbo cd tigiele Ck ocr ° i
A Meovage AL bane. Lane, Live ke

  

 

oe
- (Kepubles CdyckPrA3dn Gad Poe. Gorwccen
Ln pyrex -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
